DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 3, 5, & 7 – 13, 15, & 17 are rejected under 35 U.S.C. 103 as obvious over Hayata et al. (US 2011/0179997 A1), in view of Hayata et al. (WO 2013/011770 A1).
Examiner’s Note: US 2014/0158300 A1 is cited herein as an English language equivalent of WO 2013/011770 A1 (PCT/JP2012/064837).
With regard to claim 1, Hayata et al. (‘997) teach a protective sheet (Applicant’s “masking sheet”) for masking (paragraph [0055]) comprising a plastic substrate (1) and a pressure-sensitive adhesive (PSA) layer (2) (paragraphs [0041] & Fig. 1). The PSA 
The protection sheet has a tensile (Young’s) modulus (Et’) of 664 MPa (N/mm2) (0.664 GPa) to 7,409.7 MPa (7.409 GPa) (Table 1).
For example, a substrate of 80 µm (0.08 mm) and 7,409 N/mm2 (Table 1) has a Et’.Hs3 of 3.79, which is greater than 0.7.

    PNG
    media_image1.png
    399
    491
    media_image1.png
    Greyscale

	Hayata et al. fail to teach the peel strength of the protective masking sheet or the specific composition of the PSA used in the sheet.
	Hayata et al. (‘770) teach a PSA composition with an adhesive strength (peel strength) of 0.05 N/20 mm to 3.0 N/20 mm at 180 degrees to a non-metal substrate (paragraph [0020]).  Additionally, the peel strength can be adjusted to balance sufficient adhesion to avoid peeling during etching and ease of removal (paragraph [0044]).
Therefore, based on the teachings of Hayata et al. (‘770), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the rubber-based pressure sensitive adhesive composition taught by Hayata et al. (‘770) for achieving a pressure sensitive adhesive for ease of removal without peeling during etching.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 2, as discussed above, Hayata et al. (‘997) teach examples of protective sheet of greater than 1 GPa (Table 1).
	With regard to claim 3, as discussed above, Hayata et al. (‘997) teach a the substrate has a thickness of 10 µm to 80 µm (0.010 mm to 0.080 mm), which is less than 0.3 mm. 
With regard to claim 5, Hayata et al. (‘997) teach the PSA composition contains tackifier (paragraph [0052]), but does not teach the amount. Hayata et al. (‘770) teach the pressure-sensitive adhesive may optionally comprise terpene-based tackifier in the amount of 50 parts by mass or less per acrylic polymer (paragraph [0213]) (33% by weight of the composition or less), which overlaps with Applicant’s claimed range of 10 – 85% by weight of the pressure sensitive adhesive. It is well established, however, that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549.
claim 7, Hayata et al. (‘997) teach the PSA composition contains natural rubber (paragraph [0049]), but does not teach the amount. Hayata et al. (‘770) teach the rubber-based PSA may be natural rubber (paragraph [0113]). 
With regard to claims 8 & 11, Hayata et al. (‘770) teach the pressure sensitive adhesive (PSA) may include 10 parts by mass or less of rubber-based PSA per 100 parts by mass of the acrylic polymer. The terpene-based tackifier is present in the amount of 0.1 part to 30 parts by mass to 100 parts by mass of the acrylic polymer (paragraph [0213]). Therefore, 0.1 to 30 parts by mass of terpene-based tackifier resin per 10 parts by mass of rubber-based PSA is 1 – 300 parts by mass, which is sufficiently specific to include Applicant’s claimed range of 20 – 40 parts by weight.
With regard to claim 9, Hayata et al. (‘770) teach the adhesive layer is formed by crosslinking of carboxyl (hydroxyl-group containing) polymer with a crosslinking agent that is carboxyl group reactive (paragraph [0211]). 
With regard to claim 10, Hayata et al. (‘770) teach the presence of erosion (due to penetration of chemical solution into the masking sheet) on the area to which the protective sheet is adhered on the glass substrate is visually inspected via the protective sheet surface (paragraph [0134]).
With regard to claim 12, Hayata et al. (‘997) teach Example 1 comprising substrate of 35 µm (0.035 mm) and 652.7 N/mm2 (Table 1) has a Et’.Hs3 of 22, which is greater than 0.7 and less than 10 x 103.
	With regard to claim 13, as discussed above, Hayata et al. (‘997) teach examples of protective sheet of as high as 7,409.7 MPa (7.409 GPa) (Example 6), which is in the range of 0.5 – 30 GPa.
claim 15, as discussed above for claims 8 & 11, Hayata et al. (‘997) teach 1 – 300 parts tackifier by mass per 100 parts by mass rubber polymer.
With regard to claim 17, as discussed above, Hayata et al. (‘997) teach the substrate has a thickness of 10 µm to 80 µm (0.010 mm to 0.080 mm), which overlaps with Applicant’s claimed range of 0.030 mm and 5 mm.

Claim(s) 1 – 3, 5, 7 – 9, & 11 – 17 are rejected under 35 U.S.C. 103 as obvious over Hayata et al. (US 2011/0179997 A1), in view of Satou et al. (US 2014/0023861 A1).
With regard to claim 1, Hayata et al. (‘997) teach a protective sheet (Applicant’s “masking sheet”) for masking (paragraph [0055]) comprising a plastic substrate (1) and a pressure-sensitive adhesive (PSA) layer (2) (paragraphs [0041] & Fig. 1). The PSA layer is formed of rubber-based pressure sensitive adhesive (paragraph [0049]). The substrate has a thickness (Hs) of about 10 µm to about 80 µm (paragraph [0048]).
The protection sheet has a tensile (Young’s) modulus (Et’) of 664 MPa (N/mm2) (0.664 GPa) to 7,409.7 MPa (7.409 GPa) (Table 1).
For example, a substrate of 80 µm (0.08 mm) and 7,409 N/mm2 (Table 1) has a Et’.Hs3 of 3.79, which is greater than 0.7.

    PNG
    media_image1.png
    399
    491
    media_image1.png
    Greyscale

	Hayata et al. fail to teach the peel strength of the protective masking sheet or the specific composition of the PSA used in the sheet.
	Satou et al. teach a PSA composition with an adhesive strength (peel strength) of 0.1 N/20 mm or more at 180 degrees for favorable temporary fixation or more permanent fixation (paragraph [0142]).
Therefore, based on the teachings of Satou et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the rubber-based pressure sensitive adhesive composition taught by for an adhesive with a temporary or permanent adhesive strength.
With regard to claim 2, as discussed above, Hayata et al. (‘997) teach examples of protective sheet of greater than 1 GPa (Table 1).
	With regard to claim 3, as discussed above, Hayata et al. (‘997) teach a the substrate has a thickness of 10 µm to 80 µm (0.010 mm to 0.080 mm), which is less than 0.3 mm. 
	With regard to claim 5, the rubber-based polymer is present in the amount of 50 wt.% or more (paragraph [0057]), and therefore the tackifier is present in the amount of less than 50 wt.%
claim 7, rubber-based polymers are selected from the group consisting of natural rubbers and synthetic rubbers (paragraphs [0058]).
With regard to claims 8, 11, & 15, the adhesive comprises 5 – 60 parts by weight tackifying resin per 100 parts by weight rubber-based polymer (paragraph [0175]).
With regard to claim 9, the adhesive contains a crosslinking agent (paragraphs [0026] & [0114]), such as reaction between rubber and glycol-based crosslinking agents (hydroxyl-group containing polymer).
With regard to claim 12, Hayata et al. (‘997) teach Example 1 comprising substrate of 35 µm (0.035 mm) and 652.7 N/mm2 (Table 1) has a Et’.Hs3 of 22, which is greater than 0.7 and less than 10 x 103.
	With regard to claim 13, as discussed above, Hayata et al. (‘997) teach examples of protective sheet of as high as 7,409.7 MPa (7.409 GPa) (Example 6), which is in the range of 0.5 – 30 GPa.
With regard to claim 14, adhesive layer comprises a rubber-based PSA in the amount of 50 wt.% or more (paragraph [0057]), and the rubber-based PSA includes, as a base polymer, at least one species of rubber-based polymers selected from the group consisting of natural rubbers and synthetic rubbers (paragraphs [0058]).
With regard to claim 16, see the discussion of claims 14 – 15 above.
With regard to claim 17, as discussed above, Hayata et al. (‘997) teach the substrate has a thickness of 10 µm to 80 µm (0.010 mm to 0.080 mm), which overlaps with Applicant’s claimed range of 0.030 mm and 5 mm.

Response to Arguments
Applicant argues, “Claims 1, 3, 5 and 7 – 11 are rejected under 35 U.S.C. § 103 as obvious over Hayata et al. (WO 2013/011770; US 2014/0158300)…Hayata is cited as teachings protective sheet including a substrate 1 and a PSA layer 2. Hayata teaches a dynamic storage elastic modulus at 80°C of less than 180 MPa, e.g., 160 MPa or less. Hayata further teaches a dynamic storage elastic modulus at 23°C of less than 400 MPa. However, the dyamic storage elastic modulus values of Hayata are measured values for the olefinic polymer alloy, NOT for a masking sheet. Hayata does not teach or suggest the claimed elastic modulus Et’ of the masking sheet, as recited in claim 1” (Remarks, Pgs. 6 – 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Considering the olefinic polymer alloy substrate is significantly thicker (10 – 1000 µm) and the elastic modulus is significantly higher than that of the PSA layer, the elastic modulus of PSA layer is negligible and the elastic modulus of the substrate would be considered approximately the same as the elastic modulus of the masking sheet. It is worth noting Applicant came to a similar conclusion (see specification, paragraph [0024]).
However, for the reason given below, a new ground(s) of rejection is made in view of Hayata et al. (US 2011/0179997 A1), in view of Hayata et al. (WO 2013/011770 A1).

Applicant argues, “In addition, claim 1 recites that the elastic modulus Et’ of the masking sheet is 0.5 MPa or greater, which is 500 MPa or greater. Hayata does not .mm < Et’.Hs3” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant’s arguments have been fully considered and are persuasive.  Claim 2, which claimed an elastic modulus of the masking sheet is 1.0 GPa or greater, was not addressed in the previous rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hayata et al. (US 2011/0179997 A1), in view of Hayata et al. (WO 2013/011770 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781